Case: 21-60048     Document: 00516081520         Page: 1     Date Filed: 11/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 4, 2021
                                  No. 21-60048                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charlie Lee Martin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:16-CR-70-4


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Charlie Lee Martin, federal prisoner # 03452-043, appeals the denial
   of his motion for reconsideration of the denial of compassionate release under
   18 U.S.C. § 3582(c)(1)(A)(i). According to Martin, it was improper for the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60048      Document: 00516081520          Page: 2   Date Filed: 11/04/2021




                                    No. 21-60048


   district court to consider U.S.S.G. § 1B1.13, p.s., because that policy
   statement was inapplicable to his motion for compassionate release.
            The district court’s decision to deny compassionate release is
   reviewed for abuse of discretion. See United States v. Cooper, 996 F.3d 283,
   286 (5th Cir. 2021). Abuse-of-discretion review also generally applies to a
   district court’s denial of a motion for reconsideration. United States v.
   Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008). “[A] court abuses its
   discretion if it bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020) (internal quotation marks and citation omitted); accord
   Cooper, 996 F.3d at 286.
            District courts are not bound by § 1B1.13 or its commentary when
   considering § 3582(c)(1)(A) motions filed by prisoners. United States v.
   Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021). Although the district court
   considered § 1B1.13 in this case, the record shows that the court treated it
   only as guidance and not as binding. The consideration of § 1B1.13 merely as
   guidance was not error. See United States v. Thompson, 984 F.3d 431, 433 (5th
   Cir. 2021), cert. denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-
   7832).
            Martin also asserts that the district court erred by relying on
   information from the Bureau of Prisons (BOP) that was not credible
   regarding the extent of the COVID-19 outbreak at its facilities. A factual
   finding is not clearly erroneous if it is plausible in light of the record as a
   whole. United States v. Barry, 978 F.3d 214, 217 (5th Cir. 2020). The district
   court relied on information from the same BOP website cited by the Federal
   Public Defender and the Government in Martin’s compassionate-release
   proceedings. Martin has not demonstrated clear error by the district court.
   See Barry, 978 F.3d at 217.




                                         2
Case: 21-60048     Document: 00516081520          Page: 3   Date Filed: 11/04/2021




                                   No. 21-60048


         Lastly, Martin asserts that he is at risk from COVID-19 in prison due
   to his documented health conditions. The district court’s consideration of
   the 18 U.S.C. § 3553(a) factors is entitled to deference because the district
   court is in a superior position to find facts and weigh their import under
   § 3553(a) in the particular case. See Chambliss, 948 F.3d at 693. Martin has
   not shown that the district court abused its discretion in finding that his
   health conditions increased his risk from COVID-19 to some degree, but that
   the § 3553(a) factors did not support compassionate release. See id. at 693-
   94.
         AFFIRMED.




                                         3